 BILL JOHNSON'S RESTAURANTS, INC.155Bill Johnson's Restaurants, Inc. and Myrland R.Helton. Cases 28-CA-4970 and 28-CA-5041April 30, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn September 27, 1979, Administrative LawJudge James S. Jenson issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed exceptions and a brief in answer toRespondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record' and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions3of the Administrative LawJudge, except as modified herein, and to adopt hisrecommended Order, as modified below.AMENDED CONCLUSIONS OF LAW1. Substitute the following Conclusion of Law 3for that of the Administrative Law Judge:I The Respondent has requested oral argument. This request is herebydenied as the record, the exceptions, and the briefs adequately present theissues and positions of the partiesa Respondent has excepted to certain credibility findings made by tileAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standard Dry Wall Products,.Inc., 91 NLRB 544 (1950), enfd. 188 F2d 362 (3d Cir 1951). We havecarefully examined the record and find no basis for reversing his findings.The Administrative Law Judge found, inter alta, that Respondent vio-lated Sec. 8(a)4) of the Act by Supervisor Sturgeon's threat to "geteven" with employee Helton for her participation in picketing Respond-ent's restaurant, and by Gene Johnson's, Respondent's part owner, veiledthreat of retaliation to Carl Nichols, the husband of employee Cheryl Ni-chols, for her picketing activities. While we agree with the Administra-tive Law Judge's findings that the threats were in retaliation for the em-ployees' protected activities and thus unlawful, we find no evidence tosupport his conclusion that such conduct was in response to Helton'sfiling of an unfair labor practice charge. Accordingly, we do not adoptthe Administrative Law Judge's findings of violations of Sec. 8(a)4) withrespect to these incidents, but, instead, find that the threats violated Sec.8(aX I) of the ActIn his exceptions, the General Counsel notes that, while the Adminis-trative Law Judge found that employees Nichols, Michaud, and Scottwere unfair labor practice strikers, he failed to set forth in either his rec-ommended Order or notice their rights respective to reinstatement andbackpay. Accordingly, we shall amend his recommended Order to in-clude such provisions.I While the Administrative Law Judge found that Supervisor Gay in-terrogated employee Dirksen on two separate occasions, the Administra-tive Law Judge only refers to a single incident of interrogation in hisConclusions of Law. The General Counsel requests that the Conclusionsof Law be amended to reflect that two interrogations, in fact, occurred.We agree, and shall amend the Administrative Law Judge's Conclusionsof Law accordingly.249 NLRB No. 26"3. By interrogating an employee on two sepa-rate occasions on and after August 10, 1978, re-garding the union activities of other employees,Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Bill Johnson's Restaurants, Inc., Phoenix, Arizona,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraph l(c):"(c) Threatening to bring reprisals against em-ployees or their spouses for picketing its premisesor for engaging in other protected concerted activ-ities."2. Insert the following as paragraph 2(d) and re-letter the succeeding paragraphs accordingly:"(d) Offer to employees Nichols, Scott, and Mi-chaud, upon application, reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or other rights and privileges, dis-charging, if necessary, any replacements hired onor after September 18, 1978, the commencement ofthe unfair labor practice strike."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT discharge employees becauseof their union or other protected concerted ac-tivities.WE WILL NOT question any employees orformer employees regarding their union activi-ties or the union activities of others.WE WILL NOT threaten to bring reprisalsupon employees or their spouses for picketingour premises or for engaging in other protect-ed concerted activities. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT file a civil lawsuit against em-ployees, or threaten to depose or depose them,for engaging in protected concerted activities.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them by Section7 of the National Labor Relations Act.WE WILL offer Myrland R. Helton immedi-ate and full reinstatement to her former job or,if that job no longer exists, to a substantiallyequivalent position, without prejudice to herseniority or other rights and privileges, andWE WILL reimburse her for any loss of earn-ings she may have suffered because we dis-charged her, together with interest.WE WILL offer to employees Nichols, Scott,and Michaud, upon application, reinstatementto their former jobs or, if those jobs no longerexist, to substantially equivalent positions,without prejudice to their seniority or otherrights and privileges, discharging, if necessary,any replacements hired on or after September18, 1978, the commencement of the unfairlabor practice strike.WE WILL withdraw the complaint styled asBill Johnson's Restaurants, Inc., An ArizonaCorporation, et a v. Myrland R. Helton, et a.,No. C375470, which we caused to be institutedin the Superior Court of the State of Arizonain and for the County of Maricopa, and whichwe filed and maintained because Helton uti-lized the processes of the National Labor Rela-tions Board, and WE WILL reimburse MyrlandR. Helton and all other named party defend-ants for all legal expenses incurred in the de-fense of said lawsuit, including expenses in-curred in relation to Defendants' Answer andCounterclaim.BILL JOHNSON'S RESTAURANTS, INC.DECISIONSTATEMENT OF THE CASEJAMES S. JENSON, Administrative Law Judge: Thesecases were heard before me in Phoenix, Arizona, on De-cember 7, 8, 9, and 20, 1978,1 based upon complaintsissued by the Regional Director for Region 28 on Sep-tember 20 and October 23, respectively, pursuant tocharges filed by Myrland R. Helton on August 9 andSeptember 26, respectively. The latter charge wasamended on October 3, and the complaints, which wereconsolidated for hearing by order dated November 3,were both amended at the hearing. The complaintsallege, in substance, the unlawful discharge of four em-ployees, unlawful interrogation, the threat to file andI All dates hereafter are in 1978 unless otherwise stated.filing of a civil action against several employees, formeremployees, and their respective spouses for engaging inpicketing of Respondent's premises, and a threat todepose an alleged discriminatee. Respondent filed an-swers denying the commission of any unfair labor prac-tices, contending the civil action which it filed in the Su-perior Court of Arizona, and the depositions taken pur-suant to the Arizona rules of civil procedure, werelawful. All parties were afforded full opportunity toappear, to introduce evidence, and to examine and cross-examine witnesses. Extensive briefs were filed by theGeneral Counsel and Respondent and have been careful-ly considered.Upon the entire record in the case,2my observation ofthe demeanor of the witnesses, and having consideredthe post-hearing briefs, I make the following:FINDINGS OF FACT1. JURISDICTIONRespondent is engaged in the operation of restaurantsin Phoenix and Mesa, Arizona. Its annual gross salesexceed $500,000 and its annual purchases of goods andsupplies which are delivered from suppliers located out-side Arizona exceed $10,000. Respondent admits, and itis found, that it is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.1. ISSUESCase 28-CA-49701. Whether Helton was discharged because of herunion activities in violation of Section 8(a)(3) and (1) ofthe Act.2. Whether on August 10 Suzie Gay interrogated anemployee in violation of Section 8(a)(1) of the Act.Case 28-CA-50411. Whether Nichols, Michaud, and Scott were dis-charged because of their union or protected concertedactivities in violation of Section 8(a)(3) and (1) of theAct.2. Whether the picketing that commenced on Septem-ber 20 was to protest the unfair labor practices alleged tohave been committed in Case 28-CA-4970.3. Whether Gene Johnson threatened to file a lawsuitagainst employees in retaliation for their union and pro-tected concerted activities in violation of Section 8(a)(4)and (I) of the Act.4. Whether the filing and prosecution of the civilaction in the Superior Court of Arizona to enjoin thenamed defendants, who were employees, former employ-ees, and/or their spouses, from engaging in certain con-duct was filed because Helton filed the charge in Case28-CA-4970 and because the other named defendants en-2 The General Counsel's motion to correct the record is granted withthe exception of the correction requested on p. 701. 1. 6. Accordingly, themotion and Respondent's opposition thereto are received in evidence asG.C. Exhs 2(r) and (s). respectively BILL JOHNSON'S RESTAURANTS, INC.157gaged in protected concerted activities, and thus in viola-tion of Section 8(a)(4) and (1) of the Act.5. Whether, by threatening to depose and by deposingemployees, former employees, and their spouses regard-ing the union and concerted activities of employees, Re-spondent violated Section 8(a)(4) and (1) of the Act.6. Whether Sherry Sturgeon threatened employeeswith reprisals because they engaged in protected con-certed activities in violation of Section 8(a)(4) and (1) ofthe Act.7. Whether Don Kalfas interrogated a former employ-ee about said employee's union activities and the unionactivities of other of Respondent's employees in violationof Section 8(a)(4) and () of the Act.111. THE AI.LEGED UNFAIR LABOR PRACTICESThe SettingRespondent operates several restaurants in the Phoenixand Mesa, Arizona, area. Only one of the restaurants isinvolved in these proceedings, herein called the BigApple. Respondent is operated by the Johnson family.Gene Johnson is the president and mother of Vice Presi-dents Johnny and Rudy Johnson, Secretary-TreasurerDena Cameron, and Manager Sherry Sturgeon. LoisWilliams, another manager, is the former wife of RudyJohnson. Don Kalfus is the general manager, and SuzieGay is the day supervisor. All of the foregoing, with theexception of Dena Cameron, are alleged and admitted tobe supervisors. The record establishes that Dena Ca-meron is also a supervisor. Myrland R. Helton, theCharging Party and an alleged discriminatee, worked forRespondent at the Big Apple from February 2, 1972,until terminated on August 8. At the time she was dis-charged, Helton was the most senior waitress at the BigApple and the only employee receiving a bonus whichamounted to 20 cents an hour. Sandy Lambertus, whohad been hired in 1964, voluntarily left Respondent'semploy on August 3. Lambertus was the only waitressbesides Helton who was paid a bonus. Cheryl Nichols,Carla Scott, and Dale Michaud, all alleged as discrimina-tees by amendment to the consolidated complaint duringthe hearing, were also waitresses at the Big Apple untilSeptember 18.A. Case 28-CA-49701. Helton's dischargeAs previously noted, Helton commenced working forRespondent in February 1972, and, at the time of her dis-charge on August 8, was one of three regular waitresseson the breakfast shift, whose hours were 6 a.m. until 2p.m. An overlapping shift of approximately 13 employeesworked from 10 a.m. until 6 p.m. Because of the size oftips and other amenities, the breakfast shift was consid-ered the most desirable. Gay supervised the waitresseson those shifts.The record shows that the waitresses first discussedthe Union among themselves in or about 1975. Effortstowards organizing a union, however, were not under-taken until after Johnny Johnson held a meeting of allemployees on July 25, at which time he told the employ-ees, inter alia, that he didn't want them to stand aroundtalking, but instead to keep busy at all times; that theyshould go to the back if they wanted a drink; that theyshould not sit together when they ate; that they shouldwrite customers' checks starting on the top line; thatthey were not to sit with customers; that they shouldleave the premises as soon as work was finished and notreturn on days off unless to eat; that they were not to gointo the kitchen or behind the fountain; that they werenot to go to the lounge except to put on lipstick andfreshen up; that the waitresses should call in on "calldays," as before; and that they were not supposed tochew gum or use the company telephone for personalcalls. Hardly a master at diplomacy, he went on to statethat, if the employees did not follow those policies, theywould be fired, in which case they would never get an-other job in one of Respondent's restaurants, and that hewould make it hard for them to get a job at any otherrestaurant; that the waitresses "didn't really mean any-thing," and that he could replace them all within half anhour; that he could discharge them for the earrings theywore; and that they were not worth a dime a dozen.:'Lambertus did not attend the meeting since she hadgiven notice she was quitting Respondent's employ onAugust 3. Nevertheless, she credibly testified that afterthe meeting she asked Gay what had transpired and wastold that nothing pertained to the breakfast girls.Feeling insecure in their jobs following the meeting,the waitresses discussed among themselves the unfairtreatment they felt they were receiving, and Helton sug-gested they either organize a union or get one to repre-sent them. One of the waitresses, Carla Scott, suggestedthat Helton draft a list of grievances for presentation toan attorney. On July 28, Helton, Cheryl Nichols, DaleMichaud (herein Nichols and Michaud), and TerryCurry, all waitresses, were discussing employee problemsin the employees lounge, and Helton said she thoughtthey needed union representation. Feeling it was toorisky to discuss the matter while working, they agreed tomeet later at the Ramada Inn located nearby. Later inthe day, a customer commented to Helton that the wait-resses needed a union and agreed to have a union orga-nizer contact her. Later that day, at the Ramada Inn,Helton told the other waitresses that arrangements hadbeen made for a union organizer to contact them.At or about 11:30 a.m. on August 3, Helton, Michaud,and Lambertus were discussing the Union when Gay ap-proached them on another subject. During the afternoon,a going away party was held in honor of Lambertus,who was going to join her husband in the trucking busi-ness. Lambertus' husband was present, and talked toHelton, Gay, and his wife about the Teamsters Unionand its benefits, to which Helton remarked, "[T]hat'swhat we need here is a good union." The July 25 meet-ing was also discussed, as were pension and profit-shar-ing plans. Gay mentioned that she had raised the subjectof profit sharing at a managers meeting, but that it hadnot been well received. Lambertus remarked that thetrouble with going to the Union was that she did nota Based upon the mutually corroborative testimony of Helton. LoisDirkson, Dale Michaud, Cheryl Nichols, and Carla Scott Johnny John-son did not testify 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDthink the waitresses would stick together, and Helton re-sponded that she felt they would "this time."4Gay andHelton were sitting beside each other and Lambertuswas across the table. Lambertus, whom I credit, testifiedthat she was concerned Helton would be fired because ofthe organizing, that after the party she told Gay shehated to leave Helton, and that Gay responded that"[s]he would take care of her. Because she was herfriend, too."On August 4, Helton sought to dissuade Penny Toms,who had been on vacation and had not attended the July25 meeting, but who had been informed about it thatmorning by other waitresses, from quitting her job be-cause they were organizing a union so there would bebetter working conditions and higher pay. Toms re-sponded that it would never happen because JohnnyJohnson had told her a couple of years previous that he"would not allow a union in his place." That same day,the customer who had earlier agreed to have a union or-ganizer contact Helton at the restaurant told her that theorganizer had been out of town but that he would con-tact her on his return. When Helton impressed him withthe urgency of the matter, the customer told her that allshe had to do was call the National Labor RelationsBoard, who would tell her what to do. Helton took outher checkpad and wrote "NLRB" and the phone numberof the Regional Office on the cardboard backing. LoisDirkson, a hostess-cashier, saw the notation, made acomment to Helton about it, and indicated she thought itunwise for Helton to be walking around the restaurantwith that written on her checkpad.a While Gay deniedshe had seen the notation on Helton's checkpad, she ac-knowledged that sometimes the cardboard backing iswrapped around the checkstubs when it is turned in tothe cashier after the pad is empty, that she has access tothem, and that, had "NLRB" been written on one, shewould have noticed it. When a pad is not completelyused up at the end of a waitress' shift, it is placed on ashelf in the employees lounge with the binding, whichcontains the waitress' name facing out. Helton testifiedwithout contradiction that she turned in the used padwith the backing attached as a matter of practice.Helton did not work on August 6 or 7, but on Tues-day, August 8, worked her regular 6 a.m. to 2 p.m.shift.8While nothing was mentioned during work re-garding her tenure, at or about 3 p.m. that afternoonGay called her at home and informed her that they hadfound a replacement for her,7and that she was terminat-ed, according to Helton, because Johnny Johnson didn'tlike something she had said at the July 25 meetings and4 Based on the credited testimony of Helton and Lambertus. Gay'sdenial that the Union was mentioned is not credited.I Dirkson testified without contradiction that Gay had told her thatshe could stay in her office during the morning shift and always knowwhat was going on because she had people on the floor that wouldinform her.e Payday is every other Monday()n cross-examination Gay admitted the fact she may have believedHelton was going to quit on October 1 had nothing to do with her termi-nation. Further, a replacement did not commence working until a weekafter the discharge.Helton had asked a question about serving only one pancake to acustomer.because of her attitude, which was not explained.9Helton asked if she could have a slip with her paycheckexplaining why she was being fired, and Gay respondednegatively that Respondent was not required by law togive her one.On the day following her discharge, August 9, Heltonfiled the charge in Case 28-CA-4970.Respondent claims Helton was discharged for refusingto abide by restaurant rules, gum chewing, use of thebusiness phone for personal calls, and failure to call in ona designated day off. While Gay testified she advisedHelton of those reasons at the time she discharged her,Helton claimed otherwise. The evidence below con-vinces me Helton was telling the truth and Gay was not.Accordingly, I credit Helton. As a further reason for hertermination, Respondent now claims Helton was insubor-dinate and disrespectful towards management. The evi-dence convinces me that it was not until after Heltonhad been discharged and filed a charge that Gay went insearch of reasons which might justify a lawful discharge.In this regard, the same day Respondent received a copyof the charge filed in this case by Helton, Gay ques-tioned Dirkson about whether Johnny Johnson had saidanything about gum chewing at the July 25 meeting.While Dirkson was not able to read what Gay had writ-ten on a legal pad she had with her, I am convinced Gaywas in the process of compiling a list of reasons to justifyHelton's earlier termination.Gay's claim that Helton was terminated for the rea-sons stated does not ring true. While she testified one ofthe reasons was Helton's habit of gum chewing, whichcontinued after the July 25 meeting, it is clear that otherwaitresses chewed gum after that date with no adverseeffect upon their employment status. In this regard, JanetWolff, a witness called by Respondent to testify, testifiedthat after the July 25 meeting she observed Helton, withwhom she worked 3 or 4 hours a day, chewing gum"pretty frequent. Almost every day." She went on to tes-tify that she worked with five or six waitresses, and thatfive or six witnesses chewed gum; that while "I don'tchew gum that often myself"-she also denied chewinggum-the other girls still do, yet none has been dis-charged for that reason. Tidey, whose bias againstHelton was obvious throughout his testimony, claimedhe had observed Helton chewing gum on specific dates,July 26 and 27, and that he reported it to Gay. He ad-mitted that since July 25 he had seen a number of thewaitresses chewing gum, yet none was terminated. Tideyalso alluded to the fact that in April an inspector fromthe county health department had "pointed out there wasa few girls on the floor that was chewing gum and ...it was unsanitary." According to Tidey's testimony,Helton was the only waitress to whom he spoke aboutthe matter. It is clear from the record that chewing gumis not a violation of the health department code, and nomention was made of such an alleged violation in the in-spector's report. Tidey sought to add a further reason forterminating Helton by claiming she caused problemswith the cooks by asking for extra food portions for cus-I Helton had told Gay that she was going to look for another job butwould remain until at least October I. October, it appears, is the com-mencement of the busy season. BILL JOHNSON'S RESTAURANTS, INC.159tomers and by ordering omelets with onions, althoughcooking onions on the grill is against company policy be-cause it causes other items to have an onion taste. He ac-knowledged that the simple answer to a special order foran omelet with onions was to refuse to prepare it. More-over, many waitresses have requested special orders andmany have asked for extra food portions for customers.In fact, adding more to an order is justified when thecook has not put enough on the plate initially. To hisknowledge, asking for an order containing onions neverentered into a decision to discharge anyone.' Gay testified she also found fault with the fact Heltonfailed to call in on "call days."" Respondent does notdispute the fact that the breakfast shift waitresses werenot required to call in on "call days" prior to the July 25meeting. Gay testified that after the meeting she specifi-cally told Helton "Don't forget to call in." However, ac-cording to her, Helton was the only one she told to doso, which raises the question: Why Helton? The mostsenior employee, Lambertus, was never required to "callin" on an off day, and she credibly testified that, whileshe did not attend the July 25 meeting, she asked Gaywhat had transpired and was told that "nothing per-tained to the breakfast girls." Not until September, amonth after Helton's discharge, was Michaud, on thebreakfast shift since sometime in July, told that she hadto call in. Cheryl Nichols credibly testified that she alsonever called in on her off days when she worked thebreakfast shift, nor did Penny Toms. In fact Toms testi-fied that no one she knew who worked the breakfastshift was required to call in. Further, Carla Scott credi-bly testified that, while she started on the breakfast shiftabout August 1, it was not until after Helton was termi-nated that the breakfast shift waitresses were told theyhad to call in. Dirkson's testimony confirms that fact.Another reason Gay asserts led to Helton's terminationwas her use of Respondent's business phone for personalcalls. Gay admitted that prior to the July 25 meeting shelet the waitresses use the business phone. 2 She testifiedthat Helton worked on her shift over 6 working days be-tween July 25 and the date of her discharge, and that oneach day Helton used the business phone without permis-sion in order to awaken her husband at 7 a.m. as she haddone in the past. She "thought" she mentioned her usingthe phone after July 25, but did not say anything on theother occasions. Helton, on the other hand, testified thatshe had used the business phone after July 25 on three orfour occasions to awaken her husband and on anotheroccasion to tell him to pick her up from work at a laterhour. She testified she had obtained Gay's permission oneach occasion, and that a couple of days after the July 25meeting Gay told her that she and Lambertus could usethe business phone. Dirkson testified that she had over-heard Gay tell Helton to use the business phone ratherthan spend her money on the pay phone, and that Gay'o Respondent apparently finds fault with the fact Helton may haveasked for substitutions on the menu. It is clear, however, that requestingsubstitutions was not unique with Helton. but, according to Sturgeon, is arecurring problemII Waitresses, except for those on the breakfast shift, were required tocall in on one specific day off to see if they were needed.12 Pay phones located in the restaurant were available to the waitress-eshad told her, when she first started working, that Heltonand Lambertus were permitted to use the business phone.Of further significance is the fact that Gay told Lamber-tus that nothing that was said at the July 25 meeting per-tained to the breakfast waitresses.Respondent contends another factor leading to Hel-ton's discharge was her insubordination and disrespectfulattitude toward management. Examples of offensive con-duct, argues Respondent, involved arguments with afountain employee, James Sanford, Helton's conduct re-garding a day off on her birthday, her insistence on extraportions for customers and special orders for herself(previously covered herein), and a purported statementto the effect she would like to put the Johnsons, with theexception of Gene, in a jar and screw the lid on andwatch them die. With respect to the alleged offensiveconduct involving Sanford in April, I find it significantthat Sanford was terminated on April 20,'3 leading meto conclude that long-term employee Helton was not thetransgressor. In any event, even if she and Sanford haddifferences, Gay testified they were both sent back towork. The statement regarding the placement of theJohnsons, with the exception of Gene, in a jar and letthem die, purportedly was made by Helton at the August3 going away party for Lambertus, and in her presence.Helton specifically denied making the statement, and hertestimony is corroborated by Lambertus. Accordingly, Ido not credit Gay's testimony that Helton ever madesuch a statement.Sturgeon testified that she always had trouble withHelton and had talked to Gene Johnson over a 2-yearperiod about terminating her. According to her, Heltonhad worked for Respondent so long she did not feel shehad to follow the policies. 4 Contrary to Sturgeon, Gayapparently had no complaint about Helton's followingcompany policies until sometime after the July 25 meet-ing, which, since Gay was more closely in contact withHelton than Sturgeon, casts doubt on Sturgeon's testimo-ny. Moreover, I find it unlikely, indeed incredible, thatHelton would have been one of only two employees re-ceiving a bonus up until the time of her discharge if shehad been the poor employee Respondent's witnessescharacterize her.' Of further significance in assessingRespondent's reasons for terminating Helton is the factthat Respondent's supervisors expressed union animus,specifically when Johnny Johnson told Toms he wouldnever allow a union in his place and when Gay, on nu-merous occasions, told employees that the words "unionand sue" were two words that employees were not per-mitted to use, and that one could be fired for sayingthem. I also find it significant that Helton, at the time ofher discharge, was the most senior waitress and, asnoted, the only one receiving a bonus at that time, thatshe had never been reprimanded, and that Gay had toldDirkson that she knew what was going on because shehad an informer on the floor.1 Resp. Exh. 7.4 Sturgeon also testified that, when Helton learned she was scheduledto work on her birthday in May, she cried, and consequently Sturgeontold her to go homeI' Lambertus was the only other employee to receive a bonus. 16()DECISIONS OF NATIONAL LABOR RELATIONS BOARDParagraphs 7, 8, and 9 of the complaint in Case 28-CA-4970 allege that Helton was discharged on August 8because she engaged in union and other concerted activi-ties. The principal question then is whether Respondent,in discharging employee Helton on August 8, was moti-vated at least in part by union animus. It is settled lawthat the Board "is not compelled to accept" the employ-er's stated reason an employee was discharged "Whenthere is reasonable cause for believing that the groundput forward by the employer was not the true one, andthat the real reason was the employer's dissatisfactionwith the employee's union activity." The Great Atlanticand Pacific Tea Co., Inc. v. N.L.R.B., 354 F.2d 707, 709(5th Cir. 1966). "And a discharge motivated only in partby anti-union discrimination is similarly illegal." J. P. Ste-vens & Co. v. N.L.R.B., 380 F.2d 292, 300 (2d Cir. 1967),cert. denied 389 U.S. 1005.Based on the foregoing, I find that Respondent's deci-sion to discharge Helton on August 8 was not motivatedby any of the several reasons advanced by Respondent. Iam convinced that the motivating force in Respondent'saction was its desire to eliminate a known union adher-ent. In the circumstances of this case, such an inferenceseems appropriate under the rationale of the court inShattuck Denn Mining Corporation (Iron King Branch) v.N.L.R.B., 362 F.2d 466, 470 (9th Cir. 1966):Actual motive, a state of mind, being the ques-tion, it is seldom that direct evidence will be avai-labe that is not also self-serving. In such cases, theself-serving declaration is not conclusive; the trierof fact may infer motive from the total circum-stances proved. Otherwise no person accused of un-lawful motive who took the stand and testified to alawful motive could be brought to book. Nor is thetrier of fact ...required to be any more naif thanis a judge. If he finds the stated motive for a dis-charge is false, he certainly can infer that there isanother motive. More than that, he can infer thatthe motive is one that the employer desires to con-ceal-an ulawful motive-at least where ...thesurrounding facts tend to reinforce that inference.Here, the "surrounding facts" preponderate in favor of afinding that Respondent, in discharging Helton, was mo-tivated by its knowledge that she was a union adherent,and that the reasons advanced by Respondent are false.Accordingly, by engaging in such conduct, Respondentviolated Section 8(a)(3) and (1) of the Act.2. Interrogation by GayParagraph 9(b) alleges that on or about August 10 Gayinterrogated an employee about the activities of Heltonand other employees.Dirkson testified that the day after Helton's dischargeshe had the following conversation with Gay:I said, I'm going to say what I have to say aboutRuth's discharge now. And, then, we'll let it go,and I said-she said, are the girls on the floor blam-ing me? And, I said, everybody thinks that Ruthgot a raw deal. And, she said, I had to do it. Shesaid, Ruth had been antagonizing the girls on thefloor. She said, I can't run a shift with that type offriction. She said, I've been sick for three (3) days,knowing that I had to discharge Ruth, but whenJohnny Johnson tells you to fire somebody, as apart of my job, I do it. And, then she asked me if Iknew Ruth had any contact with any of the girlsand I said, no. That's all of the conversation that Irecall.She testified that, a day or two after the letter arrivedfrom the Board advising that Helton had filed a charge,Gay "asked me if I knew if there were any waitressesthat had been talking about the Union." Respondentargues that since the conversations related above oc-curred on the floor of the restaurant and not in a privateoffice, were two-party discussions between friends, andGay's demeanor or manner was not threatening; sinceGay did not press the inquiry; since there is no evidenceDirkson felt restrained or threatened; and since theycomprised an isolated incident, a violation of Section8(a)(1) should not be found. In the context of the entirecase, these conversations indicate to me an attempt onthe part of Gay to determine the full extent of Helton'sunion activities and whether any of the other waitresseswere also involved. These are classic examples of unlaw-ful interrogation which require no recitation of authority.B. Case 28-CA-50411. Alleged discharge or Nichols, Michaud, andScottThe complaint alleges that, on or about September 18,Nichols, Michaud, and Scott ceased work concertedlyand went out on strike in protest over Helton's dis-charge, and that Respondent discharged them for engag-ing in such activity. 6 Respondent contends these threeemployees voluntarily quit their employment. Therecord shows that, at approximately 11 a.m. on Septem-ber 18, these three waitresses turned in their customercheckpads to the cashier and walked out of the restau-rant without giving anyone an explanation. Upon check-ing the checkpads, it was noted that Scott had writtenon hers "End of this place, 9/18/78, CAR."'7The factthe three had left was reported to Lois Williams, who,with Sherry Sturgeon, observed the three drive away.About 2:30 that afternoon, they returned in order tomake out and sign "tip slips" in order to get paid.'8When they walked in, Williams told them they couldpick up their checks in the office which is at anotherPhoenix location. Sturgeon then asked the three to sitdown in a booth and explain to her why they had"walked out." They responded that they did not believethe way Helton had been fired was right, and that theydid not like the treatment they had received at the handsof Johnny Johnson since the July 25 meeting. After they"' The allegalionl that the three were discharged was added by amend-ment during the hearingL CAR" indicates Carla Scott.'a Ilyday is every other Monday and tip slips are made out on theMonday or Tuesday preceding the next payday. Regular payday was tohave been September 25 BILL JOHNSON'S RESTAURANTS, INC.161had explained what had happened at the July 25 meeting,Sturgeon indicated that she had not been aware of whathad taken place on that date, and that now that she wasback things were going to change. According to Wil-liams, Scott stated that she was trying to get out of wai-tressing and would like to get into something else likeoffice work, and Nichols stated she was tired of drivingall the way from Sun City where her husband worked,and that she had heard that Kalfas was coming back andshe refused to work with him. Williams indicated that, ifNichols had asked for a transfer to the "west-side store,"she was sure they could have arranged it. According toWilliams, Michaud did not say anything.The General Counsel contends the three womenwalked out on strike on September 18 in protest overHelton's discharge which they believed to have been forunion activities, and that they were discharged that after-noon as evidenced by the issuance of paychecks. Re-spondent contends they quit their employment, and thatthe issuance of the checks immediately was to avoid anyproblem in light of statute requiring that "[W]hen an em-ployee quits the service, or is discharged therefrom, heshall be paid wages due him at once" (emphasis supplied).While it may well have been, as Respondent argues, thatthe waitresses may have wanted, and in fact intended atsome time, to quit their employment with Respondent, Iam satisfied that on September 18 they walked out inprotest over Helton's discharge and in protest over theJuly 25 meeting, but that they did not quit their employ-ment. Nor do I believe they were terminated by Re-spondent. In view of the statute set forth above, I amunable to attach the significance the General Counseldoes to the issuance of the checks on the same day thewomen walked out, and it may well have been that Wil-liams and Sturgeon believed they had quit when theywalked out without any prior notice. Further, I notethat, upon their return to the restaurant, they were invit-ed to explain why they had walked out, and upon learn-ing that one of the problems involved Johnny Johnsonand the rules laid down at the July 25 meeting, Sturgeon,in what I conclude was a conciliatory move, stated thatshe had not been aware of what happened at that meet-ing, but that now that she was back things wouldchange. I note further that none of the waitresses statedthey had quit, and, while they may have believed theywould be terminated for having walked out, they werenot told at any time that they were in fact terminated. Iconclude on this evidence that on September 18 Nichols,Scott, and Michaud ceased work concertedly and wentout on strike in protest of the discharge of Helton, as al-leged in paragraph 8(a) of the amended complaint, and inprotest over Johnny Johnson and conditions followingthe July 25 meeting. Contrary to the allegation in para-graph 8(b), however, I do not find that they were dis-charged, and therefore recommend dismissal of para-graph 8(b).2. Picketing and alleged threatsThe complaint in case 28-CA-4970 issued on Septem-ber 20 alleging Helton's discharge on August 8 for unionor other concerted activities. On that same date Heltonand her husband, Nichols and her husband, Scott, Mi-chaud, and former employee Debra Mackie'9picketedthe Big Apple with a number of signs critical of the res-taurant and its management, asking that it be boycottedand stating that it had been accused of engaging in unfairlabor practices. Upon observing the pickets walking backand forth across the driveway and talking to those enter-ing, Sturgeon called Rudy Johnson at home and told himwhat was going on. Rudy, who watched the picketingfrom the time he arrived at the restaurant until he left,called the police, who apparently advised the pickets oftheir rights. In the meantime, Sturgeon, who admittedshe was mad and used profane language in speaking withthe pickets, came out to the picket line. Helton testifiedas follows concerning the conversation that took place:A.. ..Sherry came out and said don't block myfuckin' driveways and we said we're not blockingyour driveways and she said, and get the fuck offmy property. And, I said I'm not on your property,but if it will make you happy, you know, we'vebeen walking across the driveways, not stoppingand then walking back, and I said, if it will makeyou happy we'll stay right here in front and notcross the driveways. And, she said, you might thinkyou're funny, but I intend to have the last laugh.And, she said, I will get even with you for whatyou're doing to us. And, I said, don't threaten us,Sherry. And then, she walked across and she had apaper and she said to Debby Makey, who the hellare you. And Debby said, I'm Debby Makey, I usedto work here. And then she said to Dale, and whoare you. And, Dale told her her name and she said,you're going to all pay for this. And, she said, andDebby, you and Dale as my witness, Ruth I'll geteven with you if it's the last thing I do. And I dointend to have the last laugh. And, I just told herdon't threaten us again. And, she started backacross the parking lot. And, she stopped about halfway across and looked back, and she said, is theseyour right names, I think is what she said. And, Isaid yeah, and there's some more coming down, doyou want their names too. And, she said, no thiswill be enough. And then, she went on inside.Q. Were you laughing at the time?A. No, I wasn't laughing. I was scared.Sturgeon's account of the conversation was:I told them they could picket all they wanted too,just to say-don't block the driveway. They startedmoving out of the driveway in front of the buildingon the sidewalk. And, Ruth [Helton] was holdingthat sign out, sort of waving it back and forth, lik.some horse in a parade grinning from ear to earAnd, it made me mad. And, I told her she thoughishe was so funny, we would see who would havtthe last laugh.Helton's testimony, corroborated in material part by Michaud, is credited over the more limited Sturgeon version. As it is clear on this record that the picketing beintconducted was a protected concerted activity, it is equalI M.tckt', lilill ailol ppv.Lrs herein Mali cke, id lakt 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDly clear that Sturgeon's threat to get even with Heltonfor engaging in such activity violated Section 8(a)(4) and(1) of the Act as alleged in paragraph 13 of the amendedcomplaint.Carl Nichols testified that he received a telephone callat home that afternoon from Gene Johnson. The sub-stance of his testimony was that Gene asked why he andhis wife Cheryl had been picketing; that he told her inprotest over Helton's termination and the fact that thewaitresses were upset with some of the things JohnnyJohnson had said at the July 25 meeting; that Gene re-plied that she would hate to see the Nicholses lose thenew home they had bought; and that on two occasionsduring the conversation "She said that she would hate tosee us get hurt by all of this." Gene Johnson admittedmaking the call to Carl Nichols and that its purpose wasto reassure him that Cheryl had not been terminated. Shedenied she said anything about anyone losing a newhome or getting hurt by what had happened. While inmany instances it is difficult to determine which of twowitnesses is telling the truth in one-on-one conversations,I entertain no doubt in this case. Carl Nichols impressedme as an honest witness making a conscientious effort totell the truth. Gene Johnson, on the other hand, left adistinct impression that she had memorized a story. Inthis regard, I find it incredible that she would not havepersonally assured Cheryl, who had answered the phoneand was the purported subject of the conversation, thatshe was not terminated, instead of calling her husband tothe phone in order to make what I find to be a veiledthreat for having engaged in the picketing. I concludethat her threat was but an extension of Sturgeon's threatto get even for engaging in the same conduct, and thatboth instances of threats were designed to persuade thepicketers to cease their lawful activities and ultimatelyculminated in the filing of the civil suit discussed hereaf-ter. Accordingly, I find that, by making such a veiledthreat, Respondent violated Section 8(a)(4) and (1) of theAct as alleged in paragraph 15(b) of the amended com-plaint.3. Respondent's civil actionPicketing continued on September 21 and 22 by sub-stantially the same individuals. On the latter date, andagain on September 26, the pickets distributed the fol-lowing leaflet:THIE NATIONAI. I.ABOR REI.ATIONS BOARD HASISSUED) A COMPLAINT AGAINST THE BIG APPLE RS-TAURANT, 3757 E. VAN BUREN STRELET, FOR UNFAIRlABOR eRACtICIS.The complaint was issued as a result of chargesfiled by Myrland Helton, a former employee whowas fired August 8 after suggesting to other wait-resses they should organize a union. Mrs. Heltonhad been an employee of the Big Apple seven andone half years.Several other waitresses have quit their jobs to joinMrs. Helton in picketing the restaurant to informthe public of the dispute between the employeesand the restaurant's management. Among the wait-resses' complaints are the following:Eight hours shifts with no specified breaks.No pay for overtime when waitresses were re-quired to remain at their posts until their last cus-tomer's check had been paid.Waitresses threatened with dismissal if they lostany time due to illness over the Christmas holi-day season.Inconsistent management practices.Unwarranted sexual advances.A filthy restroom for women employees, with nosoap, paper towels, or toilet tissue provided.EMPLOYEES OF BILL JOHNSON'S BIG APPLE FOR JUS-TICE ON THE JOB.On September 25, the attorneys for Respondent filed acomplaint in the Superior Court of the State of Arizona,alleging, inter alia, that the pickets had engaged in masspicketing and harassment, published libelous statementsin the above leaflet, and created a threat to public safety.For the purposes of the instant proceeding, the thrust ofthe state action is that "the leaflets contained false andoutrageous statements, including misrepresentations ofproceedings pending before the National Labor RelationsBoard and accusations that the Restaurant's waitresseshad complained about 'unwarranted sexual advances' andabout a filthy restroom for women employees, with nosoap, paper towels, or toilet tissue provided." The com-plaint sought monetary damages in the amount of$500,000, a temporary restraining order, other injunctiverelief enjoining the defendants from trespassing, masspicketing, interfering with its business operations, engag-ing in acts or threats of violence, harassment or intimida-tion of any kind and "publishing false and misleadingstatements concerning plaintiffs' business, officers, agents,employees, facilities or practices, including but not limit-ed to allegations misrepresenting the nature or substanceof the matter now pending before the National LaborRelations Board in Case No. 28-CA-4970."20On thesame day Respondent filed its state court action, it dis-tributed a letter to its employees claiming Helton hadfiled a charge in Case 28-CA-4970 in bad faith and ap-pealing to the employees to reject attempts to organizethem. Two days later it distributed a second letter ap-pealing to employees to reject organization efforts.Helton's testimony that she had told Gay about bothan unwarranted sexual advance toward her and the factthat the women's restroom was filthy, the latter remarkhaving been overheard by Gene Johnson, was not refut-ed at the hearing before me. Also, testimony of sexualadvances by Johnny Johnson and Kalfus toward Helton,'" Named as defcndanlts were Myrland and Jhn Helton, Barhara andLawrence ()rr, Cheryl and Carl Nichols, Carla Scoltt, Debra Mackie,Dale Michaud, and Jane and John Does, I through X respectively In ad-dition to the corporate Respondent herein, named as plaintiff, wereJohnnly and Rudy Johnson and Don Klfus-- ---- ___ BILL JOHNSON'S RESTAURANTS. INC.1 3Scott, Cheryl Nichols, and Lambertus was not denied.2'The testimony of the General Counsel's witnesses, cor-roborated in part by Gene and Rudy Johnson, and Re-spondent's stipulation concerning "inconsistent manage-ment practices" establish the truthfulness of the sevenother "witnesses' complaints" listed in the leaflet.Respondent also filed with the state court a motion toshorten the statutory time for taking depositions and re-questing they be taken on September 27 and 29 or Octo-ber 2 and 3 if more convenient to the witnesses. Noticesof taking depositions on September 27 and 29 wereserved on the defendants, the Heltons' to be taken onSeptember 27 and the other defendants on September 29.The hearing on the temporary restraining order was heldat noon on September 25. Helton was not informed ofthe complaint or hearing on the temporary restrainingorder until she received a telephone call from Katz, Re-spondent's attorney, less than an hour before the matterwas scheduled to be heard.22Katz informed her of thehearing at noon, that she and her husband were defend-ants, and read her the names of the other defendants.Helton responded that Katz should not be scaring theothers, to which Katz replied, "Aren't you," and Heltonresponded negatively. She testified that, while she wasunable to attend the hearing at noon because of the shortnotice, her husband did. The court issued a temporaryrestraining order granting substantially all of the reliefrequested, and set October 5 as a hearing date on the re-quest for a temporary injunction.On September 26, the Heltons, and later all of the de-fendants in the state court proceedings, hired AttornecMichael J. Keenan to represent them. In a discussionwith Keenan on September 27, Katz expressed his intentto question Helton regarding the facts relied upon in de-termining that she had been fired for union activity, andindicated he may not need to take any depositions otherthan Helton's. In a second telephone conversation withKeenan, Katz outlined questions he proposed to askHelton which centered around the facts she relied on inmaking the statement in the leaflet that she had been dis-charged because of her union activities. On September 28Keenan's law firm filed in the state court a motion forprotective order seeking to limit the scope of the deposi-tion examination to preclude Respondent herein from ob-taining discovery of matters covered in the complaint inCase 28-CA-4970, on the ground it was privileged underN.L.R.B. v. Robbins Tire de Rubber Co., 434 U.S. 1061(1978). The court denied the motion for protective orderand initially ruled that "the allegations regarding unionorganizing and the statements made to any investigatorsin the case 28-CA-4970] may not be inquired into."Katz, seeking clarification of the order, went on to arguethat, since the leaflet publicly accused Respondent of dis-charging Helton because of her union activities, andsince she knew the statement to be false, Helton had ma-liciously libeled Respondent, therefore entitling it "todefend and protect our reputation by asking the facts,why she made the statements to a public agency as op-21 Based on credited testimony herein22 Katz had apparently called Scott a fess minutes earlier ho had inturn called Helton right before Katz called her. The evidence does notdisclose that any of the other defendants in the sta'l matter were norifiedposed to some other forum." In a partial reversal of itsprevious ruling, the court ruled that, while questionsabout statements made to NLRB investigators would notbe proper, Respondent could ask questions "regardingthe statements made publicly in Maricopa County, andthe basis for those statements."In taking the depositions of Helton and the other de-fendants in the state court proceeding, Respondent'scounsel directed numerous questions toward the natureand extent of Helton's union activities and the activitiesof other employees, supervisory knowledge of those ac-tivities, and Respondent's union animus. Numerous ques-tions were also asked of some of those witnesses regard-ing call days, use of the company phone for personal rea-sons, and gum chewing, all matters relating to Respond-ent's defense in the instant unfair labor practice proceed-ing.23On the evening after Helton's deposition, Kalfus calledLambertus at home. He told her that her name had beenmentioned several times during Helton's deposition, thathe felt Helton had gotten a "bad deal," and that "hewanted to know if Suzie [Gay] was aware that the girlswere trying to organize a union." After she respondedaffirmatively, Kalfus replied, "Oh no," that he had hopedshe would tell him differently. Lambertus called Heltonand told her of the conversation. As alleged in paragraph15(a) of the complaint, such interrogation violates Sec-tion 8(a)(1) of the Act. As it could reasonably he expect-ed that Lambertus would tell Helton of the conversation,as she did, the question has its nexus in the taking of thedeposition resulting from the filing of the state proceed-ing, which I find unlawful hereinafter, and consequentlythe interrogation also violates Section 8(a)(4) of the Act.On November 16, the state court denied Respondent'srequest for a preliminary injunction and dissolved thetemporary restraining order. Still pending before thestate court is Respondent's request for a permanent in-junction and damages and a defendant's counterclaimagainst Respondent for abuse of process, malicious pros-ecution, and wrongfully securing an injunction.The Civil Suit; Positions of the Parties andConclusionsAcknowledging the general rule expressed in ClydeTaylor d/b/a Clyde Taylor Company, 127 NLRB 103(1960), that, generally, the filing of a civil suit does notconstitute an unfair labor practice, the General Counselargues that, where the lawsuit is in furtherance of an un-lawful objective, as here, the Board will find a violation.The General Counsel relies chiefly on Power Systems.Inc., 239 NLRB 445 (1978), enforcement denied 601 F.2d936 (7th Cir. 1979).Respondent relies on a line of cases following ClydeTaylor, and the more recent case of S. E. Nichols MarcyCorp., 229 NLRB 75 (1977), where the Board reversedan administrative law judge who had found the respond-ent violated Section 8(a)(l) by instituting a slander action23 The depositions of Barbara and Lawrence Orr ere taken n Sep-tember 29; of Myrland R. and John Helton on October 2 of Carl andCheryl Nichols and Dale Michaud on November 10 In preparation of hi.defense to the state court action, he defendants' alttorne~ took he dpE.sitions of Johnny and Rudy Johnson, Kalfus, and Gay 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDagainst an employee seeking $50,000 in damages. Re-spondent argues that Power Systems is readily distinguish-able on its facts in that the employer in that case origi-nally sought monetary damages and an order enjoiningthe employee "from filing cases against Respondent withthe courts and administrative agencies of the UnitedStates Government and the several states of the UnitedStates." Here, argues the Respondent, it did not institutethe state court proceeding to challenge the employees'right to file a charge with the Board; instead, the suitchallenges the right of employees to make defamatoryaccusations and to engage in mass picketing when suchconduct interferes with and damages Respondent's busi-ness operations and reputation and threatens the publicsafety. Unlike Power Systems, it argues, Respondent's suitdoes not seek to enjoin or restrain access to the Board,or to recover compensation for damages suffered due toemployee resort to the Board. Instead, the civil com-plaint prays for damages resulting from the commissionof the following unlawful acts: (I) trespassing on restau-rant property; (2) mass picketing: (3) interfering with in-gress or egress; (4) engaging in violence, threats of vio-lence, or intimidation; and (5) publishing false and mis-leading statements concerning Respondent's business, of-ficers, employees, or practices, including "misrepresent-ing the nature or substance of the matter now pendingbefore the National Labor Relations Board as Case No.28-CA-4970." According to Respondent, the defendantsin the civil suit have publicly distributed leaflets accusingRespondent of discharging Helton for union activity, ofmaking "unwarranted sexual advances" to employees,and maintaining a "filthy restroom" with malicious intentto injure its business. Respondent claims that underPower Systems, the issue before me is whether Respond-ent had a "reasonable basis for the filing of a lawsuit,"contending, of course, that it did, since the stated pur-pose was "to bring an end to the distribution of leafletswhich contained statements that the managers believedto be personally and professionally defamatory."Respondent contends further that, if its civil suit werelawful, and if the discovery obtained in conformity withthe state court order were relevant to the civil suit, thenthe discovery was lawful, and whether it would be rele-vant to, or utilized in, another proceeding is totally im-material.The Civil Suit; ConclusionsIn Power Systems, the Board determined that, since theemployer did not have a reasonable basis for the filing ofits lawsuit, the lawsuit had as its purpose the unlawfulobjective of penalizing the employee for filing a chargewith the Board, thus depriving him of, and discouragingemployees from seeking, access to the Board's processesin violation of Section 8(a)(4) and (1) of the Act. Indenying enforcement of the Board's Order, the court ofappeals concluded that the stipulated record did not sup-port the Board's determination that Power Systems had noreasonable basis for its suit against the employee, andconsequently the inference that the suit had as its pur-pose the unlawful objective of penalizing the employeefor filing a charge with the Board could not stand. Thecourt went on to state, however, "We recognize thatcivil actions for malicious prosecution carry with them apotential for chilling employee complaints to the Boardand that the Board may, in a proper case, act to curbsuch conduct." In my view, this is a proper case to doso. I conclude, on the basis of the record and from myobservation of the witnesses, including their demeanor,and upon the extensive briefs of the parties, that Re-spondent did not have a reasonable basis for the filing ofits lawsuit, and that its effect has been to discourage em-ployees from seeking access to the Board's processes.The genesis of the civil suit is the leaflet distributed byHelton and the others and the picketing associated withit. By interpreting the leaflet to mean something otherthan what it literally states, the Respondent claims thatthe statements were made with malice, i.e., knowledgethat they were false, and with an intent to damage Re-spondent.The civil complaint alleges that, contrary to the signscarried and statements made by the "defendants," noboycott or strike was in progress. The legend on thepicket signs declared a boycott and the presence of thewaitresses who withheld their services when theywalked off the job on September 18 in protest over Hel-ton's discharge, and over the July 25 meeting, togetherwith the complaints outlined in the leaflet, clearly estab-lish the existence of a strike. Further, Rudy Johnsonheard Scott say that the pickets were on strike. Any con-tention to the contrary is pure folly.The civil complaint alleges that the leaflet containedfalse and outrageous statements, including: (1) misrepre-sentations of proceedings pending before the NationalLabor Relations Board; (2) accusations that the waitress-es had complained about "unwarranted sexual advances"and about "a filthy restroom for women employees, withno soap, paper towels, or toilet tissue provided"; (3) oralstatements maligning Respondent and its business to Re-spondent's employees, customers, passersby, and otherpersons.The leaflet requires close examination. It states that theBoard issued a complaint against Respondent as a resultof charges filed by Helton, who was fired August 8 aftersuggesting other employees should organize a union. It isa fact that on September 20 the Board issued a complaintagainst Respondent as a result of a charge filed byHelton, who was fired on August 8, and that the gist ofthe complaint is that Helton was discharged after at-tempting to organize the .i!er waitresses-an entirelytrue statement, and the formal exhibits show Respond-ent's counsel received a copy of the complaint on Sep-tember 21, several days prior to the filing of the civilsuit. The facts surrounding Helton's discharge have con-vinced me, as found earlier, that Helton was dischargedfor engaging in union activities, that agents of Respond-ent were aware of her activities, that antiunion sentimenthad been expressed over a period of several years by Re-spondent's agents, and that the reasons advanced by Re-spondent for Helton's termination were false. Hence, it isclear that the leaflet does not contain a misrepresentationconcerning the Board's proceeding as Respondent con-tends.The civil complaint alleges the leaflet contained a falseand outrageous statement that the waitresses had com- BILL JOHNSON'S RESTAURANTS, INC.156plained about "unwarranted sexual advances" and about"a filthy restroom for women employees, with no soap,paper towels, or toilet tissue provided." Contrary to Re-spondent's allegation, the leaflet does not state that thewaitresses "had complained" about those matters. How-ever, as found earlier herein, Helton's testimony, that shehad told Gay about both an unwarranted sexual advancetoward her and the fact that the women's restroom wasfilthy, the latter remark having been overheard by GeneJohnson, was not refuted on this record. Further, theevidence establishes the truthfulness of all six "waitress-es' complaints" listed in the leaflet. Therefore, it is clearthe leaflet contains no misrepresentation concerningwaitresses' complaints.The civil complaint alleges, without specifying, thatadditional outrageous and false statements maligning itwere made by the protesters. The record contains noevidence capable of such a construction.The civil complaint alleges the protesters clogged thesidewalk, harassed Respondent's customers and empioy-ees, and blocked ingress and egress from the restaurant.The evidence fails to support any of these contentions.24It is significant that, after hearing testimony on Novem-ber 16, the state court denied Respondent's request for apreliminary injunction and dissolved the temporary re-straining order.Other significant factors in determining Respondent'sreal motive in filing the civil suit are two incidents thatoccurred on September 20, the first day of picketing, andprior to the distribution of the leaflets: (1) Sturgeon'sthreat to "get even" with Helton for picketing Respond-ent's premises; and (2) Gene Johnson's veiled threat toCarl Nichols with respect to losing the new home theNicholses had just bought, and that she would hate tosee them "get hurt by all this." These statements presageRespondent's later action, i.e., the filing of the civil suit,and establish the true purpose behind the lawsuit was topunish Helton for having filed the charge in Case 28-CA-4970, and to punish the pickets for engaging in pro-tected concerted activity and to prevent them from fur-ther asserting those rights.As the General Counsel has issued a complaint so al-leging, I conclude that Helton had a reasonable basisupon which to form a belief that she had been unlawful-ly discharged at the time the leaflet was circulated, andthat the waitresses' complaints listed thereon were valid.In my view, Respondent had no reasonable basis uponwhich to assert that the filing of Helton's charge withthe Board and the publication of the leaflet were withoutprobable cause. Respondent's lawsuit placed its employ-ees on notice that, if an employee files charges with theBoard, or makes public a dispute with Respondent, thatemployee is subjecting himself to the possibility of a law-suit which will require immediate expense by having tohire private legal counsel to defend against the lawsuitand to face the possibility of having to reimburse Re-spondent for legal fees and damages if the state court up-24 Rudy Johnson testified that pickets did not block ingress or egressFurther. while he testified he called the police during the picketing. therewas no evidence this was done because they had engaged in an) unlal Wulconduct. Rather, he testified h called the police to advise he pickets oftheir rightsholds Respondent's claim. Even if Respondent's lawsuitis dismissed by the state court, Helton and the otherpicketers will have been required to pay legal fees as adirect consequence of her having filed a charge with theBoard. Accordingly, I find that Respondent's lawsuit isan attempt to penalize Helton for having filed chargeswith the Board, and to penalize the other defendants forassisting Helton in her protest of the unfair labor practicecommitted against her; thus, Respondent has violatedSection 8(a)(4) and (I) of the Act. The United CreditBureau of America, Inc., 242 NLRB No. 138 (1979);George A. Angle, 242 NLRB No. 112 (1979); Power Sys-tems, supra.The DepositionsIn conducting the taking of the depositions of Heltonand other employees and former employees of Respond-ent, Respondent's counsel directed numerous questionstoward the nature and extent of Helton's union activities,the union activities of other employees, supervisoryknowledge of these activities, and Respondent's unionanimus. In addition, Respondent asked numerous ques-tions regarding purported violations of restaurant policiesin an obvious maneuver to establish a defense to Case28-CA-4970.Since these activities and subject matter were also atthe time of the taking of the depositions the subject of apending Board proceeding, the General Counsel con-tends that the giving of state court notices to employeesand former employees that they were required to submitto deposition by Respondent's attorney, and the subse-quent taking of those depositions, constituted an unlawfulinterrogation in viclation of Section 8(a)(1) and (4) of theAct.Rule 30(a) of the Arizona Code of Civil Procedurewhich was patterned directly after Federal Rule 30(a)provides:After commencement of the action, any party maytake the testimony of any person, including a part)by deposition upon oral examination. Leave of thecourt, granted with or without notice, must be ob-tained only if the plaintiff seeks to take a depositionprior to the expiration of 30 days after service ofthe summons and complaint upon any defendant orservice which is completed under Rule 4(e).The attendance of witnesses may be compelled bysubpoena as provided in Rule 45.Rule 26(b)(1) of the Arizona Code regarding the scopeof discovery states:Parties may obtain discovery regarding any matter,not privileged, which is relevant to the subjectmatter involved in the pending action, whether itrelates to the claim or defense of any other party.It should be noted that typically a party does not haveto obtain leave from court to obtain depositions underthe Arizona rules, and he does not have to show goodcause. Additionally, there is no restriction on the scope- 16hDECISIONS OF NATIONAL LABOR RELATIONS BOARDof the matters which he can discover. It was pursuant tothese broad provisions of the Arizona Code of Civil Pro-cedure that Respondent obtained the depositions of itsemployees and former employees.In stark contrast to the liberal discovery rules of Ari-zona, Section 102.30 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended, pro-vides that testimony may be taken by deposition onlyupon application to the regional director prior to thehearing and to the administrative law judge during andsubsequent to the hearing, and, most importantly, goodcause must be shown to obtain a deposition order.While there has been some dispute within Federalcourts of appeal regarding the interpretation of the goodcause requirement of Section 102.30 (for example, theFifth Circuit has held that the requirement can be satis-fied by simple discovery needs, N.L.R.B. v. Miami Coco-Cola Bottling Company, 403 F.2d 994, 996 (1968);N'L. R.B. v. Safeway Steel Scaffolds Company of Georgia,383 F.2d 273 (1967), cert. denied 390 U.S. 955 (1968)(but this particular view has not generally been acceptedby the other circuits and was persuasively refuted inN.L.R.B. v. Interboro Contractors, Inc., 432 F.2d 854, 859(2d Cir. 1970)), the Board has consistently held the goodcause requirement to mean that depositions may be takenfor use as evidence in an action when there is reason tobelieve that the witness whose deposition is sought maybe unavailable at the hearing, and that the rule was neverintended to provide for the taking of depositions solelyfor discovery purposes when witnesses will be availablefor the hearing. N.L.R.B. v. Interboro Contractors, supraat 857-858; Title Guarantee Co. v. N.L.R.B., 534 F.2d484 (2d Cir. 1976).The rationale underlying the Board's limitation on thetaking of depositions for the purpose of pretrial discov-ery is "[B]ased not only on the cost and inconveniencefull discovery would impose on administrative proceed-ings but also on the pecualiar nature of a labor dispute.... Board witnesses and other persons with relevantinformation are typically employees of the company de-fending an unfair labor practice charge. The company'sposition of control over these persons' livelihoods man-dates protection that is not usually necessary in ordinarylitigation." P.S.C. Resources Inc. v. N.L.R.B., 576 F.2d380, 386-387 (Ist Cir. 1978).Therefore, though Respondent's attorneys could nothave taken the depositions of Helton and the other em-ployees consistent with the Board's rules, they were notcompletely precluded from legitimately interrogating em-ployees on matters involving their Section 7 rights. Inter-rogation for "legitimate cause" can be conducted with-out incurring 8(a)(1) liability where it is directed toward"the investigation of facts concerning issues raised in acomplaint where such interrogation is necessary in pre-paring the employer's defense for the trial of the case."Roadway Express, Inc., 239 NLRB 653 (1978), quotingJohnnie's Poultry Co., 146 NLRB 770 (1964), enforcementdenied on other grounds 344 F.2d 617 (8th Cir. 1965).However, in pursuing such an investigation in prepara-tion for hearing, certain safeguards established by theBoard in Johnnie's Poultry and Roadway Express must beobserved and, if transgressed by an employer, wouldconstitute a violation of Section 8(a)(1):[T]he employer must communicate to the employeethe purpose of the questioning, assure him that noreprisal will take place, and obtain his participationon a voluntary basis; the questioning must occur ina context free from employer hostility to union or-ganization and must not be itself coercive in nature;and the question must not exceed the necessities ofthe legitimate purpose by prying into other unionmatters, eliciting information concerning an employ-ee's subjective state of mind, or otherwise interfer-ing with the statutory rights of employees. [John-nie's Poultry, supra at 775.]As the General Counsel contends, Helton and theother defendants named in the civil suit were not de-posed voluntarily and only submitted upon being subjectto legal process. There were no assurances that reprisalswould not be taken, and the questions asked far exceededthe relevance to the libel and wrongful interference suit.On the other hand, the questioning explored in depthHelton's union activities, which were the subject of apending Board hearing. Many questions were also direct-ed at discovering the union activities of other employeesand knowledge of union activities on the part of a super-visor. Still others explored the strength of Respondent'sdefense to the unlawful discharge allegation. These cir-cumstances would adequately support an inference thatthe questioning in this particular subject area was direct-ed more toward discovering evidence and examining po-tential witnesses for the Board hearing than for prepara-tion for the state civil suit. In that sense, it could be saidthat the full purpose of the questioning was not con-veyed to the employees interrogated.Absent the state court's imprimatur on the interroga-tion by deposition, the questioning under the circum-stances of this case would necessarily have to be consid-ered coercive within the meaning of Section 8(a)(1).Respondent's utilization of Arizona's libel discoveryrules to obtain the depositions of its employees in fur-therance of a separate state action effectively allowedRespondent to bypass the Board's established proceduresand obtain through the backdoor evidence which wasclosely associated with the issues in the pending Boardhearing. Consequently, it is necessary to determinewhether the NLRB's stricter discovery procedures pre-empt the State's looser standard to the extent that theBoard's stricter standards are implied within a state courtdiscovery order affecting a pending Board proceedingand involving essentially the same parties and many ofthe same issues. Additionally, it must be determinedwhether the failure to observe these stricter standardsviolates Section 8(a)(1) of the Act.Respondent cites Jay V. Zimmerman Co. v. NationalAMask & Puppet Corp. et al., 13 F.R.D. 172 (E.D.N.Y.,1952), to support its contention that discovery in a sepa-rate action is not precluded even though it may impingeon proceedings in another action. The Zimmerman casewas an action for unfair competition wherein defendantsmoved for a protective order respecting the taking and BILL JOHNSON'S RESTAURANTS, INC.16h7subject matter of their depositions. The district courtheld that, although the precise issues in the case werenot identical to those involved in an interference pro-ceeding in the Patent Office between the same parties,the fact that supporting evidence in one might tend toimpinge upon the other was not sufficient in the absenceof facts to support an inference that plaintiff was seekingto subvert the rules of the Patent Office.The key to the Zimmerman case was not, therefore,that the possibility that discovery in one action might im-pinge on the proceedings of another action was sufficientto restrict that discovery as Respondent contends.Rather, the holding was that the defendants had failed toallege any facts that the plaintiff was seeking to subvertthe rules of the Patent Office.In the present case, the broad exploration of mattersintimately connected with the pending Board action, andonly tangentially associated with the state suit, amplysupports an inference that at least part of Respondent'spurpose was to go around the Board's restrictive discov-ery rules, thereby subverting the meaning and purposebehind these rules.It is this manner of utilizing liberal state discovery pro-visions to get around the Board's rules that leads directlyto the question of whether, through preemption, theBoard's rule impliedly restricts the reach of the statecourt's discovery order.Recently the Supreme Court has reviewed the doc-trine of preemption in labor law cases in Farmer v.United Brotherhood of Carpenters d Joiners of America,Local 25, et al., 430 U.S. 290 (1977). The Farmer casewas tort action brought in the California state court fordamages against unions and union officials alleging thatthey had intentionally caused the plaintiff to suffersevere emotional distress. In deciding this case, the Su-preme Court recognized the competing interests whichhave shaped the doctrine of preemption as it relates tolabor law:On the one hand, this Court has recognized that"the broad powers conferred by Congress upon theNational Labor Relations Board to interpret and toenforce the complex Labor Management RelationsAct ...necessarily imply that potentially conflict-ing 'rules of law, of remedy, and of administration'cannot be permitted to operate." On the other hand,because Congress has refrained from providing spe-cific directions with respect to the scope of pre-empted state regulation, the Court has been unwill-ing to "declare pre-empted all local regulation thattouches or concerns in any way the complex inter-relationships between employees, employers, andunions ...." [Farmer v. Carpenters, supra at 295-296.]The Court in Farmer went on to reaffirm the generalrule regarding preemption which was formulated in SanDiego Building. Trades Council v. Garmon, 359 U.S. 236,244 (1959):When it is clear or may be fairly assumed thatthe activities which a State purports to regulate areprotected by Section 7 of the National Labor Rela-tions Act, or constitute an unfair labor practiceunder Section 8, due regard for the federal enact-ment requires that state jurisdiction must yield. Toleave the States free to regulate conduct so plainlywithin the central aim of federal regulation involvestoo great a danger of conflict between power assert-ed by Congress, and requirements imposed by statelaw.The Court recognized exceptions to the Garmon rulein appropriate classes of cases where the activity "was amerely peripheral concern of the Labor Management Re-lations Act ...[or] touched interests so deeply rootedin local feeling and responsibility that, in the absence ofcompelling congressional direction we could not inferthat Congress had deprived the States of the power toact." Farmer v. Carpenters, supra at 296-297, quotingGarmon, supra at 243-244. Among the exceptions to thepreemption rule the Court has recognized are cases in-volving libel (Linn v. United Plant Guard Workers ofAmerica, Local 114, et al, 383 U.S. 53 (1966)) and masspicketing and threats of violence (International Union,United Automobile, Aircraft and Agricultural ImplementWorkers of America (UAW-CIO) et al. v. Russell, 356U.S. 634 (1958)).Clearly, the suit brought in Arizona state court by Re-spondent would fall within the recognized exceptions tothe preemption rule. However, the fact that a state courtmay properly exercise jurisdiction over the suit does notpermit that court to determine the case without regard tothe limitations imposed in furtherance of a national laborpolicy.For example, to minimize the possibility that state libelsuits would either dampen the free discussion character-istics of labor disputes or become a weapon of economiccoercion, the Supreme Court in Linn adopted by analogythe standards enunicated in New York Times Co. v. Sulli-van, 376 U.S. 254 (1964), holding that state damage ac-tions in the labor context would escape preemption onlyif limited to defamatory statements published withknowledge or reckless disregard of their falsity. TheCourt also required that the plantiff show the statementscaused actual injury. Additionally, the Court stressed theresponsibility of the trial judge to assure that the dam-ages were not excessive.In Farmer v. Carpenters. supra at 305, the SupremeCourt imposed limitations upon actions for intentional in-fliction of emotional distress arising out of a labor settingbecause of the potential interference with Federal regula-tion.These cases clearly demonstrate that, where a statecourt assumes jurisdiction over a case arising out of alabor setting, its jurisdiction is carefully circumscribedand the state court's actions remain subject to implied re-strictions dictated by the potential of interference withthe national labor policy-restrictions that would not bepresent in suits arising from nonlabor related circum-stances.The Arizona discovery rules applicable in this case notonly pose a potential for interference with the nationallabor policy, but directly conflict with the rules of theBoard. Whether the Arizona rules are preempted, there- 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDfore, requires "a balanced inquiry into such factors as thenature of the federal and state interests in regulation andthe potential for interference with federal regulation."Farmer v. Carpenters, supra at 300.In modeling its discovery procedures upon the FederalRules of Civil Procedure, Arizona revealed a similar pur-pose as that embodied in the Federal rules of promotingjudicial efficiency and providing full disclosure of allfacets of a law suit. (See, generally, 4 Moore, FederalPractice, 26.02)On the other hand, as noted previously, the rationalebehind the Board's severe restriction of discovery is toprotect witnesses and other persons with relevant infor-mation and to avoid the cost and inconvenience of fulldiscovery. P.S.C. Resources, Inc. v. N.L.R.B., supra at386-387. Furthermore, "The Board's procedures [re-stricting discovery] are reasonably designed to forestallsuch intimidation and harassment as would otherwise bepossible because of the leverage inherent in the employ-er-employee relationship." N.L.R.B. v. Lizdale KnittingMills, Inc., 523 F.2d 978, 980 (2d Cir. 1975).Additionally, allowing broad discovery of evidencepertaining to a matter pending before the Board wouldnecessarily disrupt the Board's administration of the Actby providing litigants with advance knowledge of thesubstance of the General Counsel's case by resorting tothe expedient of filing a concomitant civil suit in statecourt. In N.L.R.B. v. Robbins Tire & Rubber Co., 437U.S. 214 (1978), the Supreme Court viewed with disfa-vor the prospect of litigants using backdoor methods ofgaining access to the substance of the General Counsel'scase, viewing such conduct as an "interference" on theground that such methods would permit the following:"[E]ven without intimidation or harassment a suspectedviolator with advance access to the Board's case could'construct defenses which would permit violations to gounremedied."' Id at 241. In Robbins, the Court refused toallow litigants to gain access under the Freedom of In-formation Act to witnesses' statements and affidavitsmade to the Board. It would hardly make sense to allowlitigants to gain access to the substance of these state-ments through the use of state discovery procedures.Such a rule permitting such conduct would certainlypromote the filing of suits, meritorious or not, in statecourts to take advantage of discovery procedures notavailable to litigants in a Board proceeding. Therefore, itseems clear that such a result would definitely subvertthe purpose and policy of the Board's rules and of theAct.On the other hand, the potential interference with stateregulation is minimal. A policy limiting discovery instate court actions, which are already subject to impliedrestrictions dictated by the supremacy of a national laborpolicy, until hearing on a matter involving essentiallysimilar parties, witnesses, and issues before the Boardwould not deny a litigant of a forum. At most, it wouldstay the proceeding of the state action until the Board'shearing was held. Since, traditionally, Board proceedingsare conducted at a more rapid pace and much soonerafter the filing of the complaint than is true in state civilsuits, the delay to the state court action would not neces-sarily be burdensome.Moreover, a litigant would not be altogether restrictedin taking depositions, etc., but, pending Board hearing,would be required to meet the "good cause" requirementof Rule 102.30 as interpreted by the Board's Decisions.On balance, therefore, it appears that the Federal in-terest underlying the Board's restrictive discovery rule ismuch greater than that which serves as the basis for theArizona rule. Also, the danger of interference with theBoard's administration of the National Labor RelationsAct by failing to limit the state court discovery proce-dures is very much greater than the potential for inter-ference with the state proceedings. Reflecting this failureof the State's interests to adequately counterbalance thestrong Federal interest, it would seem imperative thatany state court discovery order would necessarily con-tain within it by implication the Board's restrictive dis-covery rule regarding matters affecting a pending Boardhearing.Since the state court's jurisdiction was limited by thesuperior Board regulation, the state court's discoveryorder could not extend beyond the discovery permittedunder Board procedures. When Respondent exceededthe implied limitations imposed by the Board's regula-tion, it was venturing into an area where its conduct wasnot protected by the state court discovery order, andthat order would not immunize that conduct from scruti-ny by the Board. Since, as noted previously, the mannerin which Respondent's attorneys interrogated (acting asits agents) could be considered coercive, it follows thatthe taking of the depositions of Helton and other em-ployees and former employees of Respondent, in amanner which would not have been permitted by theBoard, was a violation of Section 8(a)(1) of the Act.The present case was not a situation in which counselin taking depositions in an unrelated matter unwittinglycrossed over into an area protected by the Act. On thecontrary, Respondent's counsel was a capable and expe-rienced labor attorney who was aware of exactly whathe was doing when he specifically requested a courtorder allowing him to question Respondent's employeesand former employees, subject only to the restrictionthat he not ask the witnesses about their statements tothe Board, but with no restriction as to the substance em-bodied in those statements to the Board. Such circum-stances strongly militate toward a conclusion that theconduct of Respondent's counsel constituted a violationof the Act. Accordingly, I find that Respondent, in fur-therance of its civil action, threatened to depose and de-posed employees, former employees and their spouses re-garding the union and concerted activities of its employ-ees, including the union and concerted activities ofHelton, in violation of Section 8(a)(4) and (1) of the Actas alleged in paragraph 14 of the complaint.CONCI.USIONS OF LAW1. Bill Johnson's Restaurants, Inc., is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. By discharging Myrland R. Helton on August 8,1978, because of her union activities, Respondent en-gaged in unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act. BILL JOHNSON'S RESTAURANTS, INC.1693. By interrogating an employee on August 10, 1978,regarding the union activities of other employees, Re-spondent engaged in an unfair labor practice within themeaning of Section 8(a)(1) of the Act.4. On September 18, 1978, Respondent's employeesCheryl Nichols, Carla Scott, and Dale Michaud ceasedwork concertedly and went out on strike in protest ofthe unlawful discharge of Helton, and, at various timessince said date, those employees and the spouses of cer-tain employees and former employees of Respondenthave picketed to protest Respondent's unfair labor prac-tices.5. By threatening to bring reprisals upon employeesfor engaging in protected concerted activities, includingthe filing of a charge with the Board and the picketingof Respondent's premises, Respondent engaged in unfairlabor practices within the meaning of Section 8(a)(4) and(1) of the Act.6. By making a vieled threat against the husband of anemployee and his wife for having engaged in protectedconcerted activities, Respondent engaged in an unfairlabor practice within the meaning of Section 8(a)(4) and(1) of the Act.7. By interrogating a former employee on October 3,1978, regarding said employee's union activities and herknowledge of the union activities of others, Respondentengaged in an unfair labor practice within the meaningof Section 8(a)(4) and (1) of the Act.8. By filing a civil complaint in the Superior Court ofthe State of Arizona, in and for the County of Maricopa,against Myrland R. Helton, John Helton, Barbara Orr,Lawrence Orr, Cheryl Nichols, Carl Nichols, CarlaMarie Scott, Debra Mackie, Dale Michaud, and Jane andJohn Does I through X, alleging the defendants madefalse and misleading statements with respect to a pro-ceeding pending before the National Labor RelationsBoard, and with respect to other employee complaintsagainst Respondent, and seeking to recover compensa-tory and punitive damages and an injunction against saidindividuals, which action was brought for the purpose ofimpeding the Board's processes and interfering with theprosecution of an unfair labor practice charge filed byMyrland R. Helton, Respondent has violated Section8(a)(4) and (1) of the Act.9. By threatening to depose, and by deposing, the de-fendants in the State of Arizona civil proceeding regard-ing the union and concerted activities of its employees,including those of Myrland R. Helton, Respondent hasviolated Section 8(a)(4) and (1) of the Act.10. The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act. I shall rec-ommend that Respondent be required to offer MyrlandR. Helton immediate and full reinstatement to her formerjob or, if that job no longer exists, to a substantiallyequivalent position, without prejudice to her seniorityand other rights and privileges, and make her whole forany loss of earnings she may have suffered by reason ofsuch discrimination by payment of a sum of money equalto that which she normally would have earned as wagesfrom the date of her discharge on August 8, 1978, to thedate of said offer of reinstatement, less her net earningsduring such period, with backpay computed on a quar-terly basis in the manner established by the Board in F.W. Woolworth Company, 90 NLRB 289 (1950), and withinterest thereon as set forth in Florida Steel Corporation,231 NLRB 651 (1977).25 It is also recommended thatRespondent make available to the Board, upon request,all payroll and other records to facilitate checking theamount of earnings due. It has been found that Respond-ent did not have a reasonable basis for the filing of acivil complaint in the Superior Court of Arizona, in andfor the County of Maricopa, seeking damages and in-junctive relief. It has further been found that Respond-ent, in furtherance of its civil suit, threatened to depose,did and depose, employees and former employees andtheir spouses regarding the union and concerted activi-ties of its employees. By such conduct, Respondent hasdiscriminated against its employees in the exercise oftheir right to file charges or otherwise give testimonyunder the Act, and has interfered with, restrained, andcoerced its employees in the exercise of their rights guar-anteed in Section 7 of the Act. In order to dissipate theeffect of Respondent's unfair labor practices, it shall berecommended that the Respondent cease and desist fromprosecuting its complaint which arose out of Myrland R.Helton's filing of unfair labor practice charges with theNational Labor relations Board and the protected con-certed activities engaged in by its employees and formeremployees and their spouses, and that Respondent be re-quired to withdraw said civil complaint. In order toplace Helton and the others who engaged in the picket-ing of Respondent's premises in the position they wouldhave been absent Respondent's 8(a)(4) and (1) violations,it is recommended that Respondent make the defendantsin the civil complaint whole for all legal expenses in-curred in the defense of Respondent's lawsuit.26Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following:ORDER27The Respondent, Bill Johnson's Restaurants, Inc.,Phoenix, Arizona, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Discharging employees because of their union in-terest or activities." See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962)26 George A. Angle, supra; Power Systems Inc., supra.27 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.,.. 17()DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Interrogating employees or former employees re-garding their union activities or the union activities ofothers.(c) Threatening to bring reprisals upon employees ortheir spouses for filing a charge with the National LaborRelations Board or for picketing their premises or for en-gaging in other protected concerted activities.(d) Prosecuting its complaint in the Superior Court ofthe State of Arizona, in and for the County of Maricopa,styled as Bill Johnson's Restaurants, Inc., An Arizona Cor-poration, et al. v. Myrland R. Helton, et al., No. C375470,including threats to depose, and deposing, the defendantsin said action.(e) In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed them under Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Myrland R. Helton immediate and full rein-statement to her former job or, if that job no longerexists, to a substantially equivalent job, without prejudiceto her seniority or other rights and privileges, and makeher whole for any loss of earnings she may have sufferedas a result of the discrimination against her in the mannerdescribed above in the section entitled "The Remedy."(b) Withdraw its complaint styled as Bill Johnson'sRestaurants, Inc.. An Arizona Corporation, et al. v. Myr-land R. Helton, et al., No. C375470, which Respondentcaused to be instituted in the Superior Court of the Stateof Arizona, in and for the County of Maricopa.(c) Reimburse the Charging Party, Myrland R. Helton,and all other named party defendants, for all legal ex-penses incurred in the defense of said lawsuit, includingexpenses incurred in relation to the defendants' answerand counterclaim.(d) Post at each of its restaurants located in Phoenixand Mesa, Arizona,28copies of the attached noticemarked "Appendix."29Copies of said notice, on formsprovided by the Regional Director for Region 28, afterbeing duly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(e) Notify the Regional Director for Region 28, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.IT IS FURTHER ORDERED that paragraph 8(b) of thecomplaint, as amended, in Case 28-CA-5041 be, and ithereby is, dismissed.28 As the temporary restraining order limited picketing at each of Re-spondent's business establishments, I conclude that it will best effectuatethe policies of the Act to require the notice be posted at each of saidpremises.29 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."